 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8   ROBERT LACAMBRA,                            Case No. 8:18-cv-00960-RGK-KES
 9                  Plaintiff,
10             v.                              ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
11   CITY OF ORANGE, et al.,                    STATES MAGISTRATE JUDGE
12                  Defendants.
13
14
15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
16   records and files herein, along with the Report and Recommendation of the United
17   States Magistrate Judge. Further, the Court has engaged in a de novo review of
18   those portions of the Report and Recommendation to which objections have been
19   made. The Court accepts the findings, conclusions, and recommendations of the
20   United States Magistrate Judge.
21         IT IS THEREFORE ORDERED that Plaintiff’s claims against the Department
22   of Motor Vehicles be dismissed with prejudice and without leave to amend.
23         Plaintiff’s request for immediate appeal is DENIED. (Dkt. 90.) Construed as
24   a request for entry of final judgment under Federal Rule 54(b), the Court cannot find
25   that “there is no just reason for delay” because all practical considerations point
26   toward requiring a final and complete resolution of this entire case before appeal.1
27         1
             “Judgments under Rule 54(b) must be reserved for the unusual case in which
28   the costs and risks of multiplying the number of proceedings and overcrowding the
 1   Construed as a request for certification of interlocutory appeal under 28 U.S.C.
 2   § 1292(b), the Court cannot find that the legal issue at hand involves “substantial
 3   ground for difference of opinion”2 or that appeal would “materially advance the
 4   ultimate termination of the litigation.” 28 U.S.C. § 1292(b).
 5
 6   DATED: July 26, 2019
 7
 8                                           ____________________________________
                                             R. GARY KLAUSNER
 9                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22   appellate docket are outbalanced by pressing needs of the litigants for an early and
     separate judgment as to some claims or parties.” Morrison-Knudsen Co. v. Archer,
23   655 F.2d 962, 965 (9th Cir. 1981). There is no “pressing need” here.
24         2
              “Courts traditionally will find that a substantial ground for difference of
25   opinion exists where the circuits are in dispute on the question and the court of
     appeals of the circuit has not spoken on the point, if complicated questions arise under
26   foreign law, or if novel and difficult questions of first impression are presented.”
27   Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010) (internal quotation and
     citations omitted). There is no novel or disputed issue of law here.
28
                                                 2
